Order unanimously affirmed without costs. Memorandum: We reject respondent’s contention that the determination changing physical custody of the parties’ daughter from respondent to petitioner lacks a sound and substantial basis in the record (see, White v White, 209 AD2d 949, lv dismissed 85 NY2d 924; Fox v Fox, 177 AD2d 209, 211-212). Upon our review of the record, we conclude that petitioner met his burden of showing that the change of custody is in the child’s best interests (see, Matter of Ammann v Ammann, 209 AD2d 1032; see also, Eschbach v Eschbach, 56 NY2d 167, 171-174). (Appeal from Order of Wyoming County Family Court, Griffith, J.—Custody.) Present—Denman, P. J., Hayes, Callahan, Doerr and Fallon, JJ.